Case: 19-30416     Document: 00515917542          Page: 1    Date Filed: 06/28/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 28, 2021
                                   No. 19-30416                         Lyle W. Cayce
                                                                             Clerk

   Jonathan Michael Ruiz,

                                                            Plaintiff—Appellant,

                                       versus

   Louisiana State; John Bel Edwards, Governor,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:18-CV-11664


   Before Clement, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
          Jonathan Michael Ruiz, a currently incarcerated person in the
   Louisiana prison system, filed a civil rights complaint against the State of
   Louisiana, Governor John Bel Edwards, and an unidentified John Doe
   defendant, complaining that changes to the state’s sex offender registration




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30416      Document: 00515917542           Page: 2    Date Filed: 06/28/2021




                                     No. 19-30416


   laws are being applied to him retroactively in violation of his constitutional
   rights and 42 U.S.C. § 1983.
          The district court referred the matter to a magistrate judge, who
   ultimately determined that the named defendants are entitled to state
   sovereign immunity. Accordingly, the magistrate judge recommended that
   the district court dismiss sua sponte the constitutional claims against them
   with prejudice as frivolous, for failure to state a claim upon which relief may
   be granted, and for seeking monetary relief against immune parties. See 28
   U.S.C. §§ 1915(e)(2)(B), 1915A(b). Ruiz objected to the magistrate judge’s
   report and recommendation, asserting that he had learned the names of the
   individual officers and asking that he be permitted to amend his complaint to
   name them as additional defendants. The district court overruled Ruiz’s
   objections and adopted the magistrate judge’s recommendations in full,
   dismissing all of Ruiz’s § 1983 claims with prejudice.
          Ruiz timely appealed, challenging both the dismissal of his claims and
   the denial of leave to amend his complaint. We review the dismissal de novo,
   Carlucci v. Chapa, 884 F.3d 534, 537 (5th Cir. 2018), and the denial of leave
   to amend for abuse of discretion, Davis v. United States, 961 F.2d 53, 57 (5th
   Cir. 1991).
          The district court properly dismissed Ruiz’s claims against the named
   defendants. Ruiz raises no issue with the dismissal of his claims against the
   State of Louisiana or against the John Doe defendant. Nor does he dispute
   that Governor Edwards was sued in his official capacity and is entitled to state
   sovereign immunity. See Bryant v. Tex. Dep’t of Aging & Disability Servs., 781
   F.3d 764, 769 (5th Cir. 2015) (noting that sovereign immunity generally
   shields state officials sued in their official capacity); Wallace v. Edwards, No.
   93-3651, 1994 WL 399144, at *1 (5th Cir. July 21, 1994) (per curiam)
   (concluding that the Governor of Louisiana was shielded by sovereign




                                          2
Case: 19-30416      Document: 00515917542           Page: 3   Date Filed: 06/28/2021




                                     No. 19-30416


   immunity). Instead, he contends that his claims are not barred by state
   sovereign immunity because he seeks injunctive relief against Governor
   Edwards, who, Ruiz claims, has a sufficient connection to enforcement of the
   challenged laws.     This contention is without merit.          Ruiz has not
   demonstrated that Governor Edwards has an adequate connection to
   enforcement of the sex offender registration laws beyond having the general
   duty to see that Louisiana’s laws are implemented. See Tex. Democratic Party
   v. Abbott, 961 F.3d 389, 400–01 (5th Cir.) (explaining that such a “general
   duty” is not enough to invoke the Ex parte Young exception to state sovereign
   immunity (quotation omitted)), application to vacate denied, 140 S. Ct. 2015
   (2020) (mem.). Accordingly, the judgment is affirmed as to the dismissal of
   the named defendants.
          But before dismissing a pro se litigant’s complaint for failure to state
   a claim, a district court ordinarily must provide an opportunity to amend the
   complaint to remedy any deficiencies. Bazrowx v. Scott, 136 F.3d 1053, 1054
   (5th Cir. 1998) (per curiam). In his objections to the magistrate judge’s
   report and recommendation, Ruiz requested leave to amend his complaint to
   assert claims against former governors and other state and local officials who
   he claims are responsible for enforcing the state’s sex offender registration
   laws. That request was implicitly denied by the district court when it adopted
   the report and recommendation in full. See Norman v. Apache Corp., 19 F.3d
   1017, 1021 (5th Cir. 1994) (explaining that a district court may implicitly deny
   a motion by entering a final judgment).
          Certainly, adding some of those officials—the former governors—
   would be futile for the same reasons previously discussed with respect to
   Governor Edwards; the district court need not permit their addition. See Tex.
   Democratic Party, 961 F.3d at 400–01; Legate v. Livingston, 822 F.3d 207, 211
   (5th Cir. 2016) (noting that a district court need not grant a futile motion to
   amend). But the district court should have permitted Ruiz to amend his



                                          3
Case: 19-30416      Document: 00515917542          Page: 4   Date Filed: 06/28/2021




                                    No. 19-30416


   complaint to assert claims against the other identified officials, or at a
   minimum, addressed in the first instance why those officials were not
   appropriate defendants. See Brown v. Taylor, 829 F.3d 365, 370 (5th Cir.
   2016) (explaining that a district court may dismiss a complaint with prejudice
   sua sponte only if “the plaintiff has alleged his best case”); Eason v. Thaler,
   14 F.3d 8, 10 (5th Cir. 1994) (concluding that the district court abused its
   discretion in failing to provide the plaintiff with an opportunity to amend
   where the deficiencies in his complaint could have been remedied by “further
   factual development and specificity”). We therefore vacate the judgment in
   part and remand for further proceedings. We neither express nor intimate
   any opinion with respect to the merits of Ruiz’s claims or with respect to
   whether the proposed defendants are immune from suit; the district court
   may resolve those matters in the first instance, as appropriate.
           We therefore AFFIRM in part and VACATE and REMAND in
   part.




                                         4